Citation Nr: 1606131
Decision Date: 02/18/16	Archive Date: 04/01/16

DOCKET NO. 13-21 096    DATE  FEB 18 2016


On appeal from the Department of Veterans Affairs Regional Office in Portland, Oregon 


THE ISSUES 

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION 

Appellant represented by: Oregon Department of Veterans' Affairs 


WITNESSES AT HEARING ON APPEAL 

The Veteran and his spouse 


ATTORNEY FOR THE BOARD 

A. Dean, Associate Counsel 


INTRODUCTION 

The Veteran had active military service from August 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran and his spouse testified before the undersigned at a June 2015 Travel Board hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND 

Remand is required for an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action: 

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession. 

2. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the January 201 laudiology examination for a new examination with an opinion as to whether the Veteran's current bilateral hearing loss and/or tinnitus relate to service. If the examiner is not available, a different examiner may perform the requested examination with opinion. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination: 

a. The VA examiner must opine as to whether the Veteran's bilateral hearing loss and/or tinnitus relate to service. 

i. Specifically, the examiner must determine whether the Veteran's noise exposure in service caused his current bilateral hearing loss and/or tinnitus. 

ii. In addition, the examiner should determine whether the Veteran's hearing loss manifested in or within a year of service. The examiner must provide a detailed explanation for the opinion. 

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to: 

August 1967 Report of Medical Examination and History at induction, in particular the audiometry results and the Veteran's denial of hearing loss or any other ear problem. 

March 1969 Report of Medical Examination and History at separation, in particular the audiometry results (with no reporter results at 3000 or 6000 Hertz) and the Veteran's report of hearing loss and "mild sound trauma." 

May 2010 Claim, noting bilateral hearing loss and tinnitus began in April 1969. 

May 2010 Private Medical Records (PMRs), showing audiometry results from Costco Hearing Aid Center. 

July 2010 Veteran's Statement, describing hazardous noise exposure in service, which has been conceded. 

July 2010 Wife's Statement, noting Veteran never mentioned problems with his ears before service, but had complained of ringing in his ears "all of their married life." 

January 2011 VA Examination Report. 

April 2011 PMRs, showing a private audiological report, which opined that the overall majority of the Veteran's hearing loss and tinnitus was likely the result of his experience in the military. 

July 2011 Notice of Disagreement, reporting that he was never exposed to noise other than during service, and that his particular type of hearing loss and tinnitus developed over time. 

July 2013 Substantive Appeal, also noting the Veteran was never exposed to excessive noise other than his time in the service. 

June 2015 Hearing Transcript. 

3. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion. 

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals 


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)(2015). 




